Title: To Thomas Jefferson from Thomas Munroe, 19 June 1802
From: Munroe, Thomas
To: Jefferson, Thomas


            Sir,Superintendants OfficeWashington 19th June 1802
            In answer to your Letter of the 16th Instant I have the honor to inform you that, altho’ I have attended the Office constantly, and used my utmost endeavors, since my appointment as Superintendant, to raise money by sales of the public Lots to discharge the claims against the City, I have not been able to sell but one Lot, for which I could not get more than $350, about one half the price similarly situated Lots have heretofore sold for.—
            In addition to my own impressions of the necessity and propriety of offering and selling at reduced prices, I have considered the sentiments expressed by the President on the subject as not only warranting, but requiring it to be done—In consequence, however, of the number of Lots in the market being so much greater than the demand for them, and from the difficulty which I have experienced in selling, notwithstanding the low prices at which I have offered to sell, I think there is no probability of raising the sume of $18,000 which will be due to the State of Maryland on the 1st day of the ensuing month for Interest on the $200,000 by sales at prices not unwarrantably low.—
            I have the honor to be with sentiments of the greatest respect, Sir, Yr mo Obt. Servt.
            Thomas Munroe
          